Exhibit 10.1

SAGENT PHARMACEUTICALS, INC.

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

This Separation Agreement and Release of Claims (the “Separation Agreement”) is
by and between Jeffrey Yordon (the “Executive”) and Sagent Pharmaceuticals, Inc.
(“Sagent” or the “Company”).

WHEREAS, the Executive and the Company and, as applicable, certain of its
affiliates are party to that certain Employment Agreement, dated as of
January 20, 2011, (the “Employment Agreement”);

WHEREAS, the Company and the Executive have mutually agreed that the Executive’s
employment with the Company and its affiliates terminated effective March 25,
2015 (the “Termination Date”); and

NOW, THEREFORE, for the promises and covenants set forth herein and for such
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Executive and Company enter into this Separation Agreement on
the following terms and conditions:

1. Accrued Obligations and Termination Benefits. The Company and the Executive
acknowledge and agree that a definitive list of the payments and benefits paid
or payable to him under Section 9 of the Employment Agreement or as otherwise
agreed is set forth on Schedule A hereto (the “Benefits”), and, with the
exception of the Accrued Benefits specified therein, represent, in part,
consideration for signing this Agreement and are not salary, wages or benefits
to which the Executive was already entitled for the period prior to the
Termination Date.

2. Release. The Executive acknowledges and agrees that in exchange for the
Benefits, he will abide by the terms of the General Release, attached as
Schedule B hereto.

3. Stock Options. In addition to the Benefits identified on Schedule A,
Executive may exercise all of his stock options vested (or which would have
vested) through the date of this Agreement within 90 days after the Termination
Date. The Company will provide Executive with all documentation required to
exercise his vested options promptly upon execution of this Agreement. The
Company agrees that Executive may exercise his vested stock options on a
“cashless” basis consistent with past practice, and any shares of the Company’s
Common Stock or vested stock options may be transferred by Executive to his
family members without the need for further approval from the Company.

4. Board Service and Voting. The Executive acknowledges and agrees that in
exchange for, and as a condition to receiving, the Benefits, he will continue to
serve as a member of the Board of Directors of the Company until the expiration
of his current term at the Company’s 2015 Annual Meeting of Stockholders (the
“Annual Meeting”), which is scheduled to take place on June 9, 2015. In
addition, the Executive shall, vote or cause to be voted all of the shares of
the Company’s common stock held or controlled by the Executive for the election
of the director nominees named in the Company’s Proxy Statement with respect to
the Annual Meeting.



--------------------------------------------------------------------------------

5. Mutual Non-Disparagement. The Executive agrees that he shall not, whether
orally or in writing, publicly criticize, denigrate or disparage the Company or
any of its affiliates, and the Company agrees that it shall not, whether orally
or in writing, publicly criticize, denigrate or disparage the Executive, with
respect to any matters; provided, however, that the restrictions in this Section
shall not apply to any action brought to enforce this Agreement or in any other
future litigation between the Company and/or the Executive and shall not bar any
good faith response to any court order, lawful subpoena, or inquiry by a
governmental or self-regulatory organization.

6. Survival. The Company agrees that the terms of this Agreement and the
provisions identified in Section 16 of the Employment Agreement survive the
execution of the General Release.

EXECUTIVE:

 

/s/ Jeffrey Yordon

Jeffrey Yordon

Dated: May 4, 2015 SAGENT PHARMACEUTICALS, INC. Name:

/s/ Michael Logerfo

Dated: May 4, 2015 Title:

President

 

2



--------------------------------------------------------------------------------

SCHEDULE A

TERMINATION BENEFITS

The Company and Executive agree the Company shall pay or provide Executive the
following Termination Benefits:

 

  •   Base Salary ($665,184.52 per annum) through the date of this Agreement
(the amount accrued through the Termination Date is acknowledged as having
already been paid); accrued and unused vacation pay through the date of this
Agreement; any earned but unpaid Annual Bonus (which 2014 bonus amounts have
already been paid); any amounts owed to the Executive for expenses which are
reimbursable; and any other benefits or amounts due and owing to the Executive
under the terms of any plan, program or arrangement of Sagent Pharmaceuticals,
Inc. (the “Company”) (collectively, the “Accrued Benefits”).

 

  •   A pro rata portion (based on the number of days during the applicable
fiscal period prior to the date of this Agreement) of the Annual Bonus, which
the Executive would have earned absent termination, pro rated for the period
January 1 through the date of this Agreement, with such payment to be made at
the time bonus payments are made to executives of the Company generally.

 

  •   A cash lump sum of $2,394,663, representing the product of (x) two (2) and
(y) the sum of the Executive’s base salary and target bonus.

 

  •   Provided the Executive elects continued welfare coverage pursuant to
COBRA, the Company shall pay for a maximum of 18 months, the same percentage of
the monthly premium costs for COBRA continuation coverage as it pays of the
monthly premium costs for medical coverage for senior executives generally;
provided that the Company may pay this amount by paying the Executive a monthly
amount equal on an after-tax basis to such amount. The Company shall gross up
and reimburse Executive for $2,131.81 paid for the first month of continuation
coverage.

 

  •   A non-accountable allowance of $30,000 for reasonable outplacement
services incurred during the 2 year period following the Termination Date.

 

  •   Reimbursement of Executive’s out of pocket legal expenses in connection
with this Agreement, the termination of his employment, and negotiation of other
potential agreements or arrangements in connection with such termination.

 

  •   Executive will retain possession of 2 laptops (Lenovo T440 and Dell XPS
13), Nokia Lumia 1520 Phone, iPad Air 2, and a docking station, monitor,
keyboard and mouse.

 

  •   Assistance from the Company, as reasonably requested, to provide Executive
with copies of his personal contacts and emails from the Company server.

 

  •   Transfer of Executive’s personal effects from his Company office.



--------------------------------------------------------------------------------

SCHEDULE B

GENERAL RELEASE

I, Jeffrey Yordon, in consideration of and subject to the performance by Sagent
Pharmaceuticals, Inc. (together with its subsidiaries, “Employer”), of its
obligations under the Employment Agreement dated as of January 20, 2011 (the
“Agreement”), do hereby release and forever discharge as of the date hereof the
Employer and its respective affiliates and all present, former and future
managers, directors, officers, employees, successors and assigns of the Employer
and its affiliates and direct or indirect owners (collectively, the “Released
Parties”) to the extent provided below (this “General Release”). The Released
Parties are intended to be third-party beneficiaries of this General Release,
and this General Release may be enforced by each of them in accordance with the
terms hereof in respect of the rights granted to such Released Parties
hereunder. Terms used herein but not otherwise defined shall have the meanings
given to them in the Agreement.

1. I understand that any payments or benefits paid or granted to me under
Section 9 of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive certain of the payments
and benefits specified in Section 9 of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Employer or its
affiliates.

2. Except as provided in paragraphs 4 and 5 below and except for the provisions
of the Agreement which expressly survive the termination of my employment with
the Employer, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Employer and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Employer or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Employer (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or arising under any policies, practices or
procedures of Employer; or any claim for wrongful discharge, breach of contract,
infliction of emotional distress, defamation; or any claim for costs, fees, or
other expenses, including attorneys’ fees incurred in these matters) (all of the
foregoing collectively referred to herein as the “Claims”).



--------------------------------------------------------------------------------

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph (ii) above.

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Employer in compliance with
the terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, I am not waiving (i) any right to
the benefits or any severance benefits to which I am entitled under the
Agreement or (ii) any claim relating to directors’ and officers’ liability
insurance coverage or any right of indemnification under the Employer’s
organizational documents or otherwise.

6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Employer would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Employer, or in the event I should seek to
recover against the Employer in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim of the type described in paragraph (ii) above as of the execution
of this General Release.

7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Employer, any Released Party or myself of any improper
or unlawful conduct.

8. I agree that this General Release and the Agreement are confidential and
agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone.

 

2



--------------------------------------------------------------------------------

9. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization or any governmental entity.

10. I hereby acknowledge that this General Release does not affect the
enforceability of any provisions of the Agreement intended to apply after the
termination of my employment.

11. I represent that I am not aware of any claim by me other than the claims
that are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.

12. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Employer or by any Released Party of
the Agreement after the date hereof.

13. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  (i) I HAVE READ IT CAREFULLY;

 

  (ii) I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  (iii) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  (iv) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;

 

3



--------------------------------------------------------------------------------

  (v) I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED 21 -DAY
PERIOD;

 

  (vi) I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS
RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

  (vii) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH
THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  (viii) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE EMPLOYER AND BY ME.

 

EMPLOYEE:

/s/ Jeffrey Yordon

Jeffrey Yordon

Dated: May 4, 2015

 

4